United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                             February 2, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 05-51647


                       UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

  PHONG THINH NGUYEN, also known as John Nguyen, also known as
                        Phong T. Nguyen,

                                                        Defendant-Appellant.


            Appeal from the United States District Court
                  for the Western District of Texas
                           (6:02-CR-105-14)


Before JONES, Chief Judge, and WIENER and BARKSDALE, Circuit

Judges.

PER CURIAM:*

     For    his   convictions    for       conspiracy   to   both    distribute

methamphetamine and commit money laundering, Phong Thinh Nguyen

claims the evidence was insufficient to support the jury verdict.

AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
                                    I.

     Nguyen worked in Ramirez’ automobile audio shop, installing

audio systems and hidden compartments in vehicles.               In turn,

Ramirez was involved in methamphetamine trafficking, receiving

large quantities of it from Ayala.        Nguyen eventually operated his

own automobile audio shop, funded in large part by drug proceeds

provided by Ayala and Dominguez, another narcotics trafficker.

     After law-enforcement authorities became aware of Ayala’s

drug-trafficking     activities,     Nguyen    was   charged    with:     (1)

conspiracy to distribute, and to possess with intent to distribute,

in excess of 500 grams of a mixture or substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A)(ii), and 846; and (2) conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h).           Following

trial, at which he testified, the jury found Nguyen guilty of both

counts.   The district court sentenced him, inter alia, to 120-

months imprisonment for each count, to be served concurrently.

                                    II.

     Because Nguyen properly moved for judgment of acquittal, we

apply the regular standard of review:         “Challenges to evidentiary

sufficiency   are   reviewed   in   the   light   most   favorable   to   the

verdict, inquiring only whether a rational juror could have found

each element of the crime proven beyond a reasonable doubt”.

United States v. Jennings, 195 F.3d 795, 801 (5th Cir. 1999).



                                     2
Credibility determinations and reasonable inferences are resolved

in favor of the verdict.      United States v. Nguyen, 28 F.3d 477, 480

(5th Cir. 1994).

                                       A.

     To prove the charged conspiracy to distribute methamphetamine,

the Government had to prove:        (1) an agreement existed to violate

federal narcotics laws; (2) Nguyen knew of its existence; and (3)

he voluntarily participated in the conspiracy. E.g., United States

v. Gonzales, 121 F.3d 928, 935 (5th Cir. 1997).            A jury may infer

an agreement to violate narcotics laws from circumstantial evidence

and may rely upon presence and association, among other evidence,

in finding a conspiracy.        E.g., United States v. Robles-Pantoja,

887 F.2d 1250, 1254 (5th Cir. 1989).

     The evidence presented was sufficient for a rational juror to

find each    element   of    the   offense   beyond   a   reasonable      doubt.

Convicted methamphetamine-trafficker Ayala testified he bought

methamphetamine from Dominguez and sold it to Ramirez, among

others, and eventually, as his business grew, established stash

houses and hired delivery men.          Regarding whether Nguyen knew of

this agreement to traffic in methamphetamine, there was testimony:

by Ayala, that Nguyen knew he was a drug trafficker by the way he

“carr[ied]   [him]self,      flashy    jewelry,    cars,    the       money   [he

carried]”,   Nguyen’s       presence    in   the   area    of     a    two-pound

methamphetamine transaction Ayala made, and discussion of narcotics


                                       3
in Nguyen’s presence; by an IRS Special Agent, that Nguyen told him

he knew Ayala was involved in the narcotics business from “day

one”; and by Ramirez, that narcotics were discussed in Nguyen’s

presence, and he and Nguyen had discussed Ramirez’ involvement in

narcotics trafficking.

      For the last of the three elements, a rational juror could

have found Nguyen voluntarily participated in the conspiracy, by

testimony:   by Dominguez, that Nguyen built hidden compartments in

a vehicle he used to transport methamphetamine; and by Dominguez

and   Ramirez,     that     Nguyen   hid    approximately   $250,000    in   drug

proceeds inside the doors of Ramirez’ vehicle.

                                           B.

      To   prove      the    charged     money-laundering    conspiracy,      the

Government was required to prove:                “1) there was an agreement

between    two   or    more    persons     to   launder   money;   2)   [Nguyen]

voluntarily agreed to join the conspiracy; and 3) one of the

persons committed an overt act in furtherance of the conspiracy”.

United States v. Wilson, 249 F.3d 366, 379 (5th Cir. 2001).

      Pursuant to 18 U.S.C. § 1956, the elements of money laundering

are met if “(1) [an individual] conducted or attempted a financial

transaction, (2) which he knew involved proceeds arising from

unlawful activity, (3) with the intent to promote or further those

illegal actions, or (4) with the knowledge that the transaction’s

design was to conceal or disguise the nature or source of the



                                           4
illegal proceeds”, United States v. Pennell, 409 F.3d 240, 243 (5th

Cir. 2005); or if (1) property valued at more than $10,000 was

derived from specified unlawful activity; (2) an individual engaged

in   a    monetary   transaction   with    this   property;   and   (3)   that

individual knew this property was derived from unlawful activity,

Wilson, 249 F.3d at 379.

         The evidence was sufficient for a rational juror to find

Nguyen guilty of conspiracy to commit money laundering beyond a

reasonable doubt.       As noted, a rational juror could have found

Nguyen knew Ayala and Dominguez were involved in drug trafficking.

Ayala testified that Nguyen located and purchased vehicles and

corporate stock, using drug-trafficking cash Ayala gave him for

that purpose.     Nguyen placed the assets in his own name, with Ayala

using and possessing them, even obtaining insurance for at least

one of the vehicles.       In addition, there was evidence that, with

cash obtained from drug sales, Ayala and Dominguez invested in

Nguyen’s audio business in exchange for fifty percent of the

profits.      Ayala testified he did not want assets in his name

because he wanted to hide his ownership from law enforcement, which

the purchases by Nguyen helped him do.

                                    III.

         For the foregoing reasons, the judgment is

                                                                    AFFIRMED.




                                     5